DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (20130045822).

	Regarding claim 31, Stefan (Figures 1-5) teaches a hockey stick apparatus, comprising: a shaft, having a proximal end and a distal end; a blade, having a first side defining a curve extending along a heel end, and a second side opposite the first side defining the curve, 7Application No.: 16/656,869Docket No.: 007095.00219\US a paddle extending from the blade comprising a top edge and a bottom edge, the paddle having a length extending between a proximal end and a distal end, and a first width extending between the top edge and the bottom edge, the distal end of the paddle coupled to the heel end of the blade, and the proximal end of the paddle coupled to the distal end of the shaft (Para. 0018-0019), the paddle further comprising: a front face contiguous with the first side of the blade; a back face contiguous with the second side of the blade, the back face further comprising: a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face, the spine having a second width less than the first width, a proximal end, and a distal end; and a recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document) partially defined by the spine; wherein the spine provides structural rigidity to the paddle and the recessed area is configured to reduce overall mass of the paddle (Para. 0009-0010, 0018-0019).  
 	Stefan does not teach a blade having a first side defining a curve extending along a heel end and a toe end.
 	It is noted that the prior art of Stefan discloses a blade having a first side defining a curve extending along a hell end of the blade. It would have been obvious to one of ordinary skill in the art to provide Stefan with a blade having a first side defining a curve extending along a heel end and a toe end as a means of merely changing the shape/configuration of the blade (i.e. providing the blade of Stefan with a curve extending along a heel end and a toe end) (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 



[AltContent: textbox (Figure 1: Stefan Reference)]
    PNG
    media_image1.png
    1466
    1010
    media_image1.png
    Greyscale

 	Regarding claim 35, the modified Stefan (Figures 1-5) teaches at least a portion of the spine is centrally located on the back face (See Annotated Fig. 1 in this document where a portion of the spine is labeled “rib structure”) (See fig. 5, Part No. 6).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan on view of Lussier (20050215365).

	Regarding claim 32, the modified Stefan (Figures 1-5) teaches a hockey stick apparatus, comprising: a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face, the spine having a second width less than the first width, a proximal end, and a distal end; and a recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document) partially defined by the spine, where the spine can have a constant cross-sectional profile over its entire length, or its cross-sectional profile can change over the length of the paddle (Para. 0010).
 	The modified Stefan does not teach a first transition region coupled to the proximal end of the spine and a second transition region coupled to the distal end of the spine.  
 	Lussier (Figures 1-13) teaches a first transition element (18) (Para. 0030, 0038) coupled to the proximal end of the spine and a second transition region coupled to the distal end of the spine (See annotated figure 2 in this document) (Para. 0038).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stefan with a first transition element coupled to the proximal end of the spine and a second transition region coupled to the distal end of the spine as taught by Lussier as a means of providing a hockey stick shaft with spines that intersect at determined locations along the length of the surface of the shaft (Lussier: Para. 0038).








[AltContent: textbox (Figure 2: Lussier Reference)]
    PNG
    media_image2.png
    1515
    995
    media_image2.png
    Greyscale


	Regarding claim 33, the modified Stefan (Figures 1-5) teaches a hockey stick apparatus, comprising: a spine (Fig. 1, 3, 5, Part No. 6) extending along a portion of the back face, the spine coupled to and protruding out from the back face, the spine having a second width less than the first width, a proximal end, and a distal end; and a recessed area (See Figure 5 of Stefan; See also annotated figure 1 of Stefan in this document) partially defined by the spine.
 	The modified Stefan does not teach one of the first transition region and the second transition region include a tapered region defining the recess.
	Lussier (Figures 1-13) teaches one of the first transition region and the second transition region include a tapered region defining the recess (See annotated figure 2 in this document) (Para. 0038).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stefan with one of the first transition region and the second transition region include a tapered region defining the recess as taught by Lussier as a means of providing a hockey stick shaft with spines that intersect at determined locations along the length of the surface of the shaft (Lussier: Para. 0038).

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Stefan does not teach the recitation in claim 31 of “a spine extending along a portion of the back face, the spine coupled to and protruding out from the back face, the spine having a second width less than the first width, a proximal end, and a distal end; and a recessed area partially defined by the spine; wherein the spine provides structural rigidity to the paddle and the recessed area is configured to reduce overall mass of the paddle,” it is noted that the prior art of Stefan teaches the recited limitation. Applicant argues that claim 31 is patentable for the same reasons as claim 1, this is not found persuasive because claim 1 recites the limitation: “a rib structure, coupled to the spine and the back face, and extending from the spine to the top edge or the bottom edge.” The limitations of claim 31 are taught by the prior art of Stefan.

Allowable Subject Matter
Claims 1-20 and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Stefan (20130045822), Lussier (20050215365), Crawford (5603498), Luehrsen (20150328511)) does not teach the recitation in claim 1 of “a rib structure, coupled to the spine and the back face, and extending from the spine to the top edge or the bottom edge; and a recessed area, the recessed area having a first thickness, wherein a second thickness of the paddle between the front face and a back surface of the spine is greater than the first thickness,” and the recitation in claim 13 of “the bifurcated spine comprises a first spine and a second spine and wherein the centralized recess extends between the first spine and the second spine.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711